acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a dbauclair tl-n-4849-97 acknowledged sca date to from oct district_counsel brooklyn cc ner brk assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice regarding abatement of interest this responds to your memorandum requesting advice on the application of sec_6404 of the internal_revenue_code in situations where the service tells a taxpayer an incorrect amount of tax due to fully satisfy the taxpayer's liability disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of chief_counsel notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue under what circumstances may the service abate interest if a service employee tells the taxpayer an incorrect amount of tax due to fully satisfy the taxpayer's liability conclusion whether the service can abate interest if an employee tells the taxpayer an incorrect amount of tax due to fully satisfy the taxpayer's liability depends on the facts and circumstances of a given situation the service can abate interest only if the incorrect liability is the result of an error or delay by a service employee in performing a ministerial_act or for interest accruing with respect to deficiencies and payments for taxable years beginning after date a managerial act this is true regardless of whether the incorrect liability is given orally in writing or in person facts the situation you describe involves a taxpayer calling a service_center and asking how much tax is owed to fully satisfy the taxpayer’s lability the service_center employee tells the taxpayer an incorrect liability in your example the liability is incorrect because the employee fails to add accrued interest that has not yet posted to the taxpayer’s account the taxpayer pays the amount stated by the employee and believes that the tax_liability is fully satisfied later the taxpayer receives a bill for an additional_amount of tax due to satisfy the liability the taxpayer requests abatement of interest accruing from the date the employee told the taxpayer the incorrect liability until the date the taxpayer receives the bill for the additional_amount to satisfy the full liability you have asked whether the answer is different if the incorrect liability is stated in writing or in person discussion as enacted by the tax_reform_act_of_1986 sec_6404 provided that the irs may abate interest attributable to any error or delay by an officer_or_employee of the irs acting in an official capacity in performing a ministerial_act in taxpayer bill of right sec_2 tbor2 congress amended sec_6404 to permit the irs to abate interest attributable to any unreasonable error or delay in performing a managerial as well as a ministerial_act this amendment is effective for interest accruing with respect to deficiencies or payments for taxable years beginning after date sec_6404 applies only to interest relating to a deficiency as defined in sec_6211 relating to income estate gift generation-skipping and certain excise_taxes further an error or delay in performing a ministerial or managerial act will be taken into account only if no significant aspect of the error or delay is attributable to the taxpayer involved and if it occurs after the service has contacted the taxpayer in writing with respect to the deficiency as defined in sec_301_6404-2t of the temporary regulations a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act tbor2 did not change this definition of ministerial_act the service may abate interest attributable to a service employee telling the taxpayer the incorrect liability if there is an error or delay in performing a ministerial_act or for interest accruing with respect to deficiencies and payments for taxable years beginning after date a managerial act in the situation you describe accessing the most recent data including accrued interest is a ministerial_act consequently if the other requirements of sec_6404 are met the service may abate interest attributable to the employee's failure to access the most recent data the answer is the same if the incorrect liability is stated in writing or in person however there are situations in which determining the amount due requires a service employee to interpret complex provisions of federal tax law such as computations involving net_operating_loss carrybacks and foreign tax_credits interpreting federal tax law is neither a ministerial nor a managerial act consequently the service may not abate interest attributable to the employee's failure to correctly interpret federal tax law accordingly whether the service can abate interest if an employee tells the taxpayer an incorrect liability depends on the facts and circumstances of a given situation the service can abate interest only if the incorrect liability is the result of an error or delay by a service employee in performing a ministerial or managerial act this is true regardless of whether the incorrect liability is given orally in writing or in person if you have any questions regarding this memorandum please contact david auclair at jody j brewster by s rochelle l hodes assistant to the chief branch copy to executive office for service_center operations eosco national director of customer service operations ndcso
